UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6052



JAMES A. BUTLER,

                                              Plaintiff - Appellant,

          versus


WARDEN; UNITED STATES OF AMERICA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-02-4102-1-WMN)


Submitted:   September 17, 2004        Decided:     December 21, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se. Matthew Wayne Mellady, UNITED
STATES DEPARTMENT OF JUSTICE, Annapolis Junction, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James   A.   Butler   appeals   the   district   court’s   order

dismissing his Federal Tort Claims Act suit.       We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See Butler v. Warden,

No. CA-02-4102-1-WMN (D. Md. Oct. 24, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -